Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 02 December 2020 has been entered. Claims 7, 8 and 21 have been cancelled. Claims 1 – 6, 9 – 15 and 17 – 19 have been amended. Claims 1 – 6 and 9 – 20 are pending in the application.

Response to Arguments
Except as noted below, the 35 USC §112 rejections of the claims are withdrawn in light of the claim amendments.
Applicant's arguments filed have been fully considered but they are not persuasive. It is noted that Applicant has not addressed all of the 35 USC §112 rejections of record.
Applicant argues that the primary reference, Schmitter, does not teach the need for grooves. However, the motivation to combine references need not be found in the prior art itself. See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Such a modification assists with smooth flow transition as noted below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

It is unclear whether the intent of Claim 9 is to recite two grooves in total, or two grooves in addition to the groove of Claim 1. For the purpose of examination and in keeping with the depiction of instant Figure 3, the claims will be read as reciting two grooves in total.

Claim 10 is rejected as depending from an indefinite claim.

Claim Objections
Claim 15 is objected to because of the following informalities:  the words “drive” and “at least one valve” appear to be reversed.  Appropriate correction is required.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 6, 9 – 12, 14 – 17 and 20, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitter (DE10242727, Espacenet machine translation attached) in view of Krost et al (DE 102018201942, Espacenet machine translation attached).

Regarding Claim 1, 9 and 10 as best understood, Schmitter teaches (at least at Figs 1, 2 and 5) a device with “a housing (2) with ports (A, B, AB) for the connection to fluid lines, each of which being connected via a passage opening with at least one interior volume of the housing (at 5), and a valve element (5) disposed in the interior volume of the housing (2), and a drive element (30) for moving the at least one valve element (5) relative to the housing (2), characterized in that wherein the at least one valve element (5) is supported rotatably about an axis of rotation (as depicted in Fig 5, extending through feature 31, hereinafter “at 31”) and comprises at least openings (X, Y, K) formed as through-bores, which openings (X, Y, K) form in the interior of the at least one valve element (5) a common volume, wherein an axis of symmetry of a first opening (K) and the rotational axis (at 31) of the at least one valve elements (5) are located on a common axis (as depicted in Fig 5), wherein a second opening (X) and a third opening (Y) of the at least one valve element (5) are disposed in a common center plane (as depicted in Figs 1 and 2) of the at least one valve element (5) at an angle with respect to one another differing from 0° and from 180° (Fig 2 depicts an angle that appears to be about 120°), wherein the center plane is oriented orthogonally to the rotational axis (at 31) of the at least one valve element (5)”.
Schmitter does not teach grooves on the valve ball.
Krost (Fig 2) teaches the use of at least one (para [0008]) or a plurality (para [0010]) of grooves (“notches”, as feature 25) on a horizontal plane at a third opening (25) whose axis is perpendicular to a first opening (22) of a valve element (20). Note that the addition of a second or more notches is read as mere duplication of parts, and Applicant has demonstrated no criticality for employing such duplicate parts.
Krost further teaches that the notches may be designed with any desired width, depth or length according to design needs (para [0014]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Schmitter to include a groove or grooves as taught by Krost in order to yield the predictable result of allowing fine flow metering or “regulation” (Krost, para [0010]), thus reducing the mass effects of changing the flow rate (in some cases termed “water hammer”) and therefore minimizing stress on the valve and system when changing the flow rate, thereby improving system longevity and reducing cost. Such improved precision also allows better control, thus providing the desired flow rate to a greater degree of accuracy, thereby saving energy by reducing the need for subsequent adjustments of flow.

Schmitter as modified further teaches a device in which:

Regarding Claim 2 as best understood, “the at least one valve element (Schmitter, 5) is formed as a ball (para [0033], “spherical body”) or a circular cylinder.”

Regarding Claim 3 as best understood, “the first opening (Schmitter, K) of the at least one valve element (5) is on a side that is opposite to the side oriented toward the drive element (30).”

Regarding Claim 4, “the at least one valve element (Schmitter, 5) is [oriented] within the housing such that the through-bore of the first opening (K) of the at least one valve element (5) and the passage opening of a first port (AB) form a common passageway, wherein the axis of symmetry of the first opening (K) of the at least one valve element (5) and an axis of symmetry of the passage opening of the first port (AB) are located on a common axis (as depicted in Fig 1).”

Regarding Claim 5 as best understood, “the through-bores (Schmitter, at X, Y, K) have identical diameters that are constant over their length (as depicted in Figs 1 and 2).”

Regarding Claim 6 as best understood, “the axes of symmetry of the openings (Schmitter, X, Y, K) and the rotational axis (at 31) of the at least one valve element (5) have a common point of intersection (see at least Figs 1 and 2) in the center of the at least one valve element (5).”

Regarding Claim 11, “axes of symmetry of the passage openings of a first port (Schmitter, AB), of a second port (A) as well as of a third port (B) of housing (2) and the rotational axis (at 31) of [the at least one] valve element (5) have a common point of intersection (as depicted in Figs 1 and 2) in which the at least one valve element (5) is disposed with a center point.”

Regarding Claim 12, “the at least one valve element (Schmitter, 5) is connected across a connection element (10) with the drive element (30), the drive element being disposed outside of the housing (2).”

Regarding Claim 14, “the passage openings of a second port (Schmitter, A) and of a third port (B) are located on a common axis (as depicted in Fig 1) and that the passage opening of a first port (AB) and the connection element (10) are located on a second common axis (as depicted in Fig 1) such that the first common axis (A-B) and the second common axis (10-AB) form a T shape (as depicted in Fig 1).”

Regarding Claim 15, “the first port (Schmitter, AB) is disposed on a side of the [at least one valve] element (30) opposite to the [drive] element (5) and that the second port (A) and the third port (B) are implemented on sides opposite to one another and differing from the side of the first port (AB) of [the] housing (2).”

Regarding Claim 16, “the connection element (Schmitter, 10) is developed as a shaft.”

Regarding Claim 17, “the connection element (Schmitter, 10) is fixedly connected (at feature 31) at a first end with the drive element (30) and at a second end, formed distally to the first end, projects through a side into the housing (2) and is connected (at 11, 12) with the at least one valve element (5).”

Regarding Claim 20, “the drive element (Schmitter, 30) is developed as a servomotor (paras [0016], [0018], servomotors are known by the definition of precise positioning using a control circuit).”

Claim(s) 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitter (DE10242727, Espacenet machine translation attached) in view of Krost et al (DE 102018201942, Espacenet machine translation attached) as applied to Claim 12, above, and further in view of Wiedenmann et al (WO 2005033565, Espacenet machine translation attached).

Regarding Claims 13, 18 and 19, Schmitter does not discuss how two valves would be used together.
Wiedenmann (at least at Figs 1 and 3) teaches the use of a common housing (1) to connect two valves when distributing fluid to more than one destination, where the valves are in opposite positions across the housing (1; see translation, p.5, second to last paragraph, “first valves V7 to V8 are configured…in the opposite position”). Such a positioning would inherently result in connection at a common connection site – the housing (1) – and would suggest to a person of ordinary skill in the art that the rotational axes of the at least one valve elements would coincide.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Schmitter in view of Krost by employing a common housing in order to connect two or more valves in opposing positions as taught by Wiedenmann in order to yield the predictable result of allowing distribution from a common source to multiple destinations, as is further taught by Wiedenmann (translation, paras 1 and 8).
Note that it is notoriously well known in the art to use multiple valves of the same type in heating, cooling and industrial process systems such as those discussed by Schmitter (translation, para [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753